Citation Nr: 9918443	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-02 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right lower extremity disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant's daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

The issues of entitlement to service connection for right 
lower extremity and low back disorders was previously before 
the Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), in July 1993.  At that time, it had 
been found that, while the veteran had suffered a contusion 
to his right thigh, there was no evidence of a current right 
lower extremity disorder.  It has also been found that there 
was no evidence that any current back disorder had been 
present in service.

This appeal arose from a January 1997 rating decision of the 
Atlanta, Georgia, RO, which found that the veteran had failed 
to present sufficient new and material evidence to reopen his 
claims for service connection for right lower extremity and 
low back disabilities.  In January 1998, the veteran's 
daughter testified on his behalf, as his agent at a personal 
hearing conducted at the RO.  In September 1998, the RO 
notified the veteran via a supplemental statement of the case 
that the denial of his claims were being confirmed and 
continued.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
lower extremity and low back disorders in July 1993.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from right lower extremity and 
low back disorders that had their onset in service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for right lower extremity and low back disorders 
in July 1993 is not new and material, so that the claims are 
not reopened, and the July 1993 decision of the RO is final.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(b), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).


Right lower extremity

The evidence which the RO considered at the time of the 
denial of service connection in July 1993 included the 
service medical records.  In March 1944, the veteran injured 
his right thigh when a truck struck the vehicle in which he 
was riding.  A possible fracture was noted.  He complained of 
moderate limitation of motion and slight swelling.  The 
diagnosis was mild contusion of the right thigh.  The 
separation examination performed in October 1945 noted that 
there were no objective orthopedic findings involving the 
legs.

In June 1981, the veteran submitted a statement from a 
private physician.  This noted prepatellar bursitis with 
spurring on the anterior patella surface.  The assessment was 
right prepatellar bursitis.

Following the July 1993 denial, the veteran submitted the 
report of a private examination conducted in June 1996.  He 
was noted to suffer from right leg weakness, which was 
related to low back radiculopathy.  

The veteran's daughter testified at a personal hearing in 
January 1998.  She stated that her father had told her that 
he had been involved in an explosion which had caused the 
truck accident.  He had told her that he suffered shrapnel 
fragment wounds and injured his right thigh.  

After a careful of the evidence of record, it is found that 
the additional evidence which the veteran has submitted is 
not "new and material."  Accordingly, his claim is not 
reopened and the July 1993 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record had indicated that the veteran had 
suffered a contusion to the right thigh in service, and that 
he had been diagnosed with right prepatellar bursitis in 
1981.  This evidence contained no objective evidence of a 
link between the two.  The additional evidence shows nothing 
new to establish that the veteran suffers from a right lower 
extremity disorder which can be related to the contusion to 
the right thigh experienced in service.  While the veteran 
and his daughter have asserted that such a connection exists, 
they are not competent, as laypersons, to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a right lower extremity.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


Low back disorder

The evidence which the RO considered in July 1993 included 
the service medical records, which contained no evidence of 
any injury to the low back.  The evaluation of the 
musculoskeletal system conducted as part of the October 1945 
separation examination found no objective orthopedic findings 
involving the back.

In February 1948, a statement from one of the veteran's 
service comrades was submitted.  He noted that he had been 
with the veteran when he was sent off duty for a back injury.  
That same month, a private chiropractor indicated that he had 
treated the veteran on three occasions since 1947.  He had 
provided manipulation treatments for a herniated 4th lumbar 
disc.  However, he indicated that he been unable to help the 
veteran.  Another private chiropractor stated in July 1981 
that he had treated the veteran for 20 years for chronic 
lumbosacral strain.

Added to the record after the July 1993 denial was a 
statement from the veteran's daughter, received in July 1996.  
She indicated that her father had had back problems ever 
since she was a child.

The veteran was examined by a private physician in June 1996.  
He was noted to be an extremely poor historian, although he 
stated that he had experienced low back pain ever since 
service.  He also noted that several weeks before he had been 
lifting trash when he had increased back pain and right hip 
pain.  This pain radiated into his right leg in a L5 
distribution.  The physical examination noted negative 
straight leg raises but a positive Patrick's maneuver, which 
was most prominent on the right.  There was minor point 
tenderness on palpation of the lower lumbar spine.  His motor 
examination showed some weakness on the right, mostly at the 
ankle (his knee and ankle displayed strength of 4/5).  He 
displayed severe sensory loss at the toes, as well as dense 
stocking hypesthesia to the level of the mid-calf 
bilaterally.  Deep tendon reflexes were absent at the ankles.  
An x-ray of the spine showed transitional vertebra, severe 
degenerative changes of prominent osteophytes affecting all 
lumbar vertebra, which appeared to protrude in the neuro-
foramina bilaterally at L4, 5 and S1.  An x-ray of the right 
hip also showed some degenerative changes.  His right lower 
extremity weakness was attributed to his radiculopathy.  A 
July 22, 1996 follow-up note indicated that he had been 
afforded conservative treatment, which consisted of 
lumbosacral epidural steroid injections and pelvic traction.  
His pain was much improved.

An August 19, 1996 VA treatment record noted the veteran's 
assertion that he had suffered a back injury in 1943 in 
either Italy or France.  An x-ray obtained the following day 
revealed no evidence of compression fractures or 
subluxations.  He had pronounced degenerative disc disease at 
L3-4, with some involvement at L5-S1.  On March 5, 1997, he 
was seen for chronic low back pain, which he stated had been 
present since World War II.  There was no evidence of 
incontinence and he stated that bending over made the pain 
worse.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim for 
service connection for a low back disability is not reopened 
and the July 1993 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin, supra.  
In the instant case, the additional evidence is merely 
cumulative.  The evidence previously of record indicated that 
there was no objective evidence of a low back injury in 
service, although a service comrade noted that he had been 
present when the veteran had left active duty because of a 
back injury.  This evidence has also shown that he been 
treated for a herniated lumbar disc in 1947.  However, there 
was no competent evidence that suggested a link between any 
current disorder and any possible injury suffered in service.  
The additional evidence shows nothing more to establish that 
any current back disorder is related to any injury 
experienced in service.  While his daughter had indicated 
that he had had back problems ever since she was a child, she 
is not competent, as a layperson, to render an opinion as to 
any relationship between his current back disorder and his 
period of service.  Espiritu, supra.

Again, because the veteran has not submitted new evidence, he 
has not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a right lower extremity.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith, supra.


ORDER

New and material evidence not having been submitted to reopen 
the claims for service connection for right lower extremity 
and low back disorders, the benefits sought on appeal must be 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

